IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION

VERSO CORPORATION
and

VERSO CORPORATION HEALTH
AND WELFARE BENEFIT PLAN,

Plaintiffs,
Vv.

UNITED STEEL, PAPER AND
FORESTRY, RUBBER,
MANUFACTURING, ENERGY
ALLIED INDUSTRIAL AND SERVICE
WORKERS INTERNATIONAL UNION
AFL-CIO/CLC, et al.,

Defendants.

Nee ee ee ee ee eS

Case No. 3:19-cv-00006

Judge Walter H. Rice

~ ORDER GRANTING DEFENDANT’S MOTION FOR EXTENSION OF
TIME TO RESPOND

Pursuant to $.D. Ohio Civ. R. 7.3, the Court hereby GRANTS Defendant Bradley A.

Baldock’s unopposed motion for a 30-day extension of time to respond to the Complaint served

upon him April 18,2019. The new date for a responsive pleading from Defendant Baldock is June

29, 2019.

Entered this 380A dayof _ nie, 2019.

pd Ko.

U.S. District Judge
